i          i        i                                                                i      i      i




                                   MEMORANDUM OPINION


                                          No. 04-09-00255-CR

                                        Barbara Estrada ISUNZA,
                                                Appellant

                                                    v.

                                          The STATE of Texas,
                                                Appellee

                        From the144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CR-10344A
                            Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 1, 2009

DISMISSED

           Pursuant to a plea bargain agreement, appellant Barbara Estrada Isunza pled nolo contendere

to the offense of forgery. The trial court imposed sentence and signed a certificate stating that this

“is a plea-bargain case, and the defendant has NO right of appeal.” See TEX . R. APP . P. 25.2(a)(2).

After appellant timely filed a notice of appeal, the clerk sent copies of the certification and notice
                                                                                         04-09-00255-CR

of appeal to this court. See TEX . R. APP . P. 25.2(e). The clerk’s record, which includes the plea

bargain agreement and the trial court’s Rule 25.2(a)(2) certification, has been filed. See TEX . R. APP .

P. 25.2(d).

        The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant and that the trial court

denied permission to appeal. See TEX . R. APP . P. 25.2(a)(2). After reviewing the clerk’s record, the

trial court’s certification therefore appears to accurately reflect that this is a plea bargain case and

Rodriguez does not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.

2005) (holding that court of appeals should review clerk’s record to determine whether trial court’s

certification is accurate). This court must dismiss an appeal “if a certification that shows the

defendant has the right of appeal has not been made part of the record.” TEX . R. APP . P. 25.2(d).

        On May 20, 2009, we gave appellant notice that the appeal would be dismissed unless an

amended trial court certification showing she has the right to appeal has been made part of the

appellate record by June 19, 2009. See TEX . R. APP . P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d
174 (Tex. App.–San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL
21508347 (July 2, 2003, pet. ref’d) (not designated for publication). An amended certification

showing appellant has the right to appeal has not been filed. We therefore dismiss this appeal. TEX .

R. APP . P. 25.2(d).



                                                         PER CURIAM

Do not publish




                                                   -2-